Citation Nr: 1708947	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent for recurrent tinnitus.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the appellant's assertions that he is unable to maintain full-time employment due to his service-connected hearing loss and recurrent tinnitus, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, that derivative TDIU claim, as well as the increased initial evaluation claim for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The veteran's service-connected recurrent tinnitus is assigned a 10 percent evaluation, the maximum schedular rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for recurrent tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a Veteran's claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for recurrent tinnitus.  As discussed below, the Board finds that the Veteran is currently receiving the maximum disability evaluation available for recurrent tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change.

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 6260, providing for a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2016).

The Federal Circuit has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In light of the holding in Smith, the disposition of this appeal is based on interpretation of the law, and not the facts of the case.  As such, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, there is no allegation of symptoms or impairment of such severity due to recurrent tinnitus as to render the application of the regular schedular provisions impractical, thus extra schedular criteria are not for application.  38 C.F.R. § 3.321. 


ORDER

An initial evaluation in excess of 10 percent for recurrent tinnitus is denied.


REMAND

As noted by the Veteran's representative, he was last provided a VA examination to assess the severity of his bilateral hearing loss in February 2011, a period of over six years.  Given the length of time since the Veteran's last VA examination, as well as his statements that his hearing loss has since worsened, another VA examination should be provided.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, as noted above, entitlement to TDIU is a potential element of all increased rating claims.  Rice, 22 Vet. App. at 453.  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The appellant has asserted that his service-connected disabilities render him unable to obtain or maintain full-time employment.  See, e.g., March 2012 notice of disagreement.  Although he apparently had some self-employment, at least part time, during the appeal period, the Board observes that the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ.  On remand, such development must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.  All development, including a history of employment should be conducted.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records generated by VA facilities related to treatment for hearing loss since June 2012 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA audiological examination to address the current severity of his service-connected bilateral hearing loss.  The examiner is to be provided access to the VBMS file, and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  Following a complete review of the claims file and examination of the Veteran, the examiner is to provide a detailed review of the Veteran's current complaints and the nature and extent of any hearing loss disability, as well as a discussion of the functional effects of the Veteran's hearing loss on the ordinary conditions of daily life and activities of daily living including, but not limited to, his ability to work. 

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, review the expanded record to ensure complete compliance with the directives of this REMAND.  If any report is deficient in any manner, implement corrective procedures at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal of the remaining issues based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


